         Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 1 of 14



                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MARYLAND
                                 SOUTHERN DIVISION

                                                          MDL NO. 19-md-2879
 IN RE: MARRIOTT INTERNATIONAL
 CUSTOMER DATA SECURITY BREACH                            JUDGE PAUL W. GRIMM
 LITIGATION
                                                          REPLY IN SUPPORT OF DEFENDANTS’
 THIS DOCUMENT RELATES TO:                                MOTION TO DISMISS THE CITY OF
 Case No. 19-cv-654                                       CHICAGO’S AMENDED COMPLAINT


I.     THIS ACTION EXCEEDS THE CITY’S HOME-RULE POWERS.

       This action stretches the city’s consumer protection ordinance beyond its breaking point.

Home rule is meant to allow municipalities to address “problems that are local in nature,” not

intervene in state or national affairs. Village of Bolingbrook v. Citizens Utils. Co. of Ill., 632

N.E.2d 1000, 1002 (Ill. 1994). Of all the home-rule cases the parties cite in their briefing, not one

involves a matter so clearly beyond local concern as the Marriott cyberattack—an incident the

city labels as the “second largest data breach in history.” (Am. Compl. ¶ 1.) The city also seeks

to regulate and punish alleged conduct that occurred beyond its borders, and its claims fail for

that reason too. See Hertz Corp. v. City of Chicago, 77 N.E.3d 606, 609-10 (Ill. 2017).

       To be clear, Marriott does not seek to invalidate the ordinance, but only to prevent its

application here. In fact, the ordinance on its face disavows “the regulation of any business to the

extent that such regulation is not permitted under the statutory or home rule powers of the city.”

Chi., Ill., Mun. Code § 2-25-090(a). Thus, this lawsuit is barred not only by the constitutional

limits on the city’s home-rule authority but by the terms of the ordinance as well.

       A.      This Action Reaches Beyond the City’s Local Concerns.

                1.     The Marriott cyberattack is not a local problem.

       The city argues that home-rule units are permitted to regulate in an area “even though the
         Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 2 of 14



problem at issue also existed outside the home rule unit’s borders.” (Pl. Opp’n 13, ECF No. 40.)

But the Marriott cyberattack did not merely “also exist[]” outside Chicago—it originated outside

Chicago and the city alleges its impact was felt throughout the United States and beyond. (See

Am. Compl. ¶ 1, ECF No. 29; Defs. Br. 11, ECF No. 33.) In fact, in its response the city does not

dispute that Marriott’s data security practices occurred outside the city. Nor does it identify how

the incident affected Chicago differently than any other major city.

       The city’s argument runs headlong into the holding of City of Des Plaines v. Chicago &

North Western Railway Co., 357 N.E.2d 433 (Ill. 1976). There the Supreme Court struck down

an ordinance pertaining to train noise because it “was designed to regulate unwanted noise

emissions affecting Des Plaines residents whether or not the noise pollution originated within

that municipality.” Id. at 435 (emphasis added). In so holding, the court rejected the central

thesis advanced by the city here—namely, that the city is empowered to regulate and punish data

breaches allegedly affecting its residents regardless of where those breaches occur.

       That is not to say all data breaches are categorically beyond the city’s reach. The story

might be different, say, if a local hotel disseminated the personal data of its Chicago guests. The

city then might well be justified in arguing its local interests prevail and its ordinance applies.

       The Supreme Court drew a similar distinction in Bolingbrook, where it upheld a village’s

home-rule authority to fine a public utility for improper sewer discharges. 632 N.E.2d at 1003. In

classifying the problem as local, the court explained “this case deals with isolated incidents of a

system malfunction” where the “main impact” was felt in the village, rather than throughout the

state. Id. at 1003. The court went on to hold: “Where the impact of a problem is confined to an

isolated area, and there is no evidence that the particular problem is common throughout the

State, the ‘nature and extent of the problem’ are local in dimension.” Id.




                                                  2
        Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 3 of 14



       The noise pollution at issue in Des Plaines provides an especially useful analogy. In

limiting a city’s authority to assess fines in this area, the Supreme Court contrasted “an irate

motorist sounding his horn” with “noise emissions from trains in transit.” 357 N.E.2d at 435. In

other words, while some sources of noise pollution are local, others are not. For example, in

Village of Caseyville v. Cunningham, 484 N.E.2d 499, 501 (Ill. App. Ct. 1985), the court upheld

a municipal fine for a noisy parked truck, explaining: “Not every noise problem will be of

statewide concern. We cannot find that loud mufflers, squealing tires or barking dogs are of such

statewide concern.” The noise from passing trains, in contrast, “extends beyond its source” into

other jurisdictions, and the Supreme Court thus held that regulating it “is a matter requiring

regional, if not statewide, standards and controls.” Des Plaines, 357 N.E.2d at 435.

       The city’s own cases are in accord. Home-rule authority was upheld in those cases

because the regulated conduct took place within the municipality and—to use the Supreme

Court’s language in Bolingbrook, 632 N.E.2d at 1003—because the “main impact” arising from

that conduct was felt within the municipality as well. See Scadron v. City of Des Plaines, 606

N.E.2d 1154, 1157-58 (Ill. 1992) (ordinance regulating billboards within city’s borders);

Kalodimos v. Village of Morton Grove, 470 N.E.2d 266, 268-69 (Ill. 1984) (banning possession

of handguns within village); Accel Entm’t Gaming, LLC v. Village of Elmwood Park, 46 N.E.3d

1151, 1153, 1160 (Ill. App. Ct. 2015) (imposing registration, licensing, and fee requirements on

video gambling machines within village); Park Pet Shop, Inc. v. City of Chicago, 872 F.3d 495,

497 (7th Cir. 2017) (limiting sources from which pet stores could obtain animals for sale in city).

       The city’s attempt to enforce its ordinance here is not of the same ilk. The city is

purporting to regulate data security practices that took place beyond its borders and that allegedly

affected individuals in cities and states throughout the country. And while the city focuses on the




                                                  3
         Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 4 of 14



alleged impact to Chicagoans and argues (incorrectly) that some of the challenged conduct

occurred within its borders (Opp’n 13, 17), the same can be said of the train noise at issue in Des

Plaines, some of which emanated from a railyard in Des Plaines, 357 N.E.2d at 434. In fact, the

problem the city seeks to regulate here is far more removed from local concerns than the passing

trains in Des Plaines, or the feral cats in County of Cook v. Village of Bridgeview, 8 N.E.3d

1275, 1279-80 (Ill. App. Ct. 2014). The courts’ reasons for limiting home-rule authority in those

cases thus applies with much greater force here.

               2.      The City’s Ordinance Is Not a Local Solution.

       The city extolls its ordinance as “precisely” the type of “local solution” on which home

rule is predicated. (Opp’n 14.) But cutting and pasting the state’s consumer and data protection

statutes does not comport with the Supreme Court’s vision of a “local solution and reasonable

experimentation to meet local needs, free from veto by voters and elected representatives of

other parts of the State[.]” See Kalodimos, 470 N.E.2d at 274. Instead, it smacks of a cynical

ploy to use local concerns as a pretext to raise municipal revenue—an inference that is only

strengthened by the city’s repeated references to similar lawsuits it has recently filed over major

data breaches suffered by Uber and Equifax. (See Opp’n 2, 8, 14, 17-20.)

               3.       Regulating the Marriott Cyberattack Is a State or National Issue.

       The city claims the state lacks a vital interest in regulating this cyberattack. (Opp’n 14.)

But home-rule authority extends only to “problems that are local in nature rather than State or

national.” Bolingbrook, 632 N.E.2d at 1002 (emphasis added). Thus, the inquiry is not focused

solely on the state’s interest, but on whether the issue calls for regulation at a higher level of

government than the city. And that is clearly true here, where both the alleged conduct and the

alleged impact sought to be regulated extends far beyond the city’s borders. See Des Plaines, 357

N.E.2d at 435; Bridgeview, 8 N.E.3d at 1279.


                                                   4
         Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 5 of 14



        In any event, by enacting PIPA, the state of Illinois has expressed its interest in

regulating data security matters. See Des Plaines, 357 N.E.2d at 436 (holding that Illinois’s EPA

“while not determinative” of the issue, “does provide further evidence of the recognition of noise

pollution as a matter of statewide concern”); Bridgeview, 8 N.E.3d at 1279 (“The General

Assembly, through the Animal Control Act, has determined that the issues of animal control,

overpopulation, and the control of rabies are more effectively addressed at the county level.”).

        The city counters by arguing that Des Plaines and Bridgeview should apply only where

“conflicting” ordinances or state laws are at issue. (Opp’n 16-19.) But there was no such conflict

in Des Plaines. Although the defendant argued that the state’s EPA preempted the city’s

ordinance, the court found that regulating train noise was “not within the [city’s] home rule

power” without resolving the preemption issue. 357 N.E.2d at 435-36. Instead, in reaching its

decision, the court held, as noted above, that the existence of the Illinois EPA was “further

evidence” of the state’s interest in regulating noise pollution. Id. at 436. And the same can be

said in this case, where PIPA reflects the state’s interest in regulating data security. 1

        The city’s attempt to rely on references to Des Plaines and Bridgeview in subsequent

decisions also falls flat. Despite the city’s inaccurate discussion of County of Cook v. John

Sexton Contractors Co., 389 N.E.2d 553, 558-59 (Ill. 1979), the court there explained its reasons

for striking down the noise pollution ordinance in Des Plaines as follows: “although the

immediate facts dealt with noise emission within the city, the city admitted that the ordinance

was intended to control emissions originating beyond its boundaries.” See also Kalodimos, 470




1
  As the city points out, we mistakenly cited the Kalodimos dissent for the proposition that a state
regulatory scheme is “evidence that a subject is recognized as a matter of statewide concern.”
But the city does not mention that the same point has been made by Illinois courts in other cases.
See Des Plaines, 357 N.E.2d at 436; Bridgeview, 8 N.E.3d at 1279.


                                                   5
        Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 6 of 14



N.E.2d at 275 (upholding village’s handgun ban because, unlike train noise ordinance in Des

Plaines, it did not “involve regulation of conduct outside the village of Morton Grove”). 2

       The city also claims that in Blanchard v. Berrios, 72 N.E.3d 309, 322 (Ill. 2016), the

Supreme Court distinguished Bridgeview “because the home rule ordinance ‘affected another

unit of local government[.]’” (Opp’n 19.) But the complete sentence from which the city pulled

that quote shows the court was also concerned with the ordinance’s extraterritorial effect:

“Although their holdings [referring to Bridgeview and other cases] do not expressly limit their

applicability, the decisions in these cases were premised on the fact that the local ordinances

affected another unit of local government and resulted in an extraterritorial effect.” Blanchard,

72 N.E.3d at 322 (emphasis added).

       The city’s citation to National Waste & Recycling Association v. County of Cook, 55

N.E.3d 163, 175 (Ill. App. Ct. 2016), is also suspect. Here again the city claims that the court

distinguished Bridgeview because the ordinance in that case “prohibited residents from operating

feral cat colonies . . . in conflict with a Cook County ordinance which permitted such colonies[.]”

(Opp’n 19.) But the appellate court actually distinguished Bridgeview—and Des Plaines too—on

the ground that the waste disposal ordinance at issue in National Waste did “not impermissibly

regulate activities that extend beyond its geographical borders.” 55 N.E.3d at 174-75. 3



2
  The city mistakenly asserts that the Supreme Court in County of Cook stated that the
municipality in Des Plaines sought “to impose its [noise pollution] ordinance on six other
municipalities.” (Opp’n 18.) In truth, that quoted language refers to an entirely different case,
Metropolitan Sanitary District v. City of Des Plaines, 347 N.E.2d 716, 718-19 (Ill. 1976), which
involved Des Plaines’ attempt to impose a different health ordinance on a regional sanitary
district—despite the city’s misleading insertion of “noise pollution” in brackets inside the quote.
3
  The city’s citations to two other appellate court decisions are equally unavailing. In Village of
Sugar Grove v. Rich, 808 N.E.2d 525, 531-32 (Ill. App. Ct. 2004), the court upheld several $50
fines for loud music at a local establishment known as J.R.’s Retreat; the court distinguished Des
Plaines on the ground that, unlike loud music, the “unwanted noise emissions from the trains
were not matters of local concern.” And the city mischaracterizes Clayton v. Village of Oak


                                                 6
        Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 7 of 14



       Finally, the city contends that its 2017 lawsuits against Equifax and Uber show that it has

occupied a traditional role alongside the state in regulating this area. (Opp’n 16.) But the city’s

new-found use of its ordinance to capitalize on “massive data breaches” betrays the city’s

opportunism more than it reflects a traditional regulatory role borne of genuine local concerns.

(Am. Compl. ¶ 25.) And it does not nullify the fact that it was the state, and not the city, that

traditionally addressed data breaches under the ICFA and PIPA for over a decade.

       In sum, from the many cases in which Illinois courts have wrestled with the limits of

home-rule authority, three salient factors emerge: where the challenged conduct took place,

where the alleged impact took place, and the extent of the state’s expressed interest in the issue.

Measured by those factors, the Marriott cyberattack is anything but a Chicago-centric problem.

       B.      The City May Not Regulate Conduct Beyond Its Borders.

       Regardless of whether a problem has local ramifications, municipalities have no authority

to regulate conduct occurring outside their borders. See Hertz, 77 N.E.3d at 609-10; Commercial

Nat’l Bank of Chi. v. City of Chicago, 432 N.E.2d 227, 243 (Ill. 1982). The city complains this

leaves it “powerless to regulate any companies except those whose operations are exclusively

within the City borders.” (Opp’n 17.) But what matters is where the challenged conduct occurs,

not where the company’s operations are located. The city’s own cases illustrate as much. See

City of Evanston v. Create, Inc., 421 N.E.2d 196, 203 (Ill. 1981) (ordinance applied to non-

resident owner of rental property in city); Mulligan v. Dunne, 338 N.E.2d 6, 15 (Ill. 1975) (non-

resident wholesaler required to collect tax on sales of alcoholic beverages made within county).

       Allowing this action to go forward would open the door to every other home-rule unit



Park, 453 N.E.2d 937 (Ill. App. Ct. 1983), as involving “an ordinance with extraterritorial
effect” (Opp’n 18), whereas the court described the ordinance at issue there as “affect[ing] only
owner-occupied single-family residences within the borders of the village.” 453 N.E.2d at 944.


                                                  7
         Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 8 of 14



levying fines (and seeking injunctions or monitoring funds) against every company that falls

prey to a “massive data breach.” Contrary to what the city thinks (Opp’n 19), that is the kind of

“unrestrained extraterritorial exercise” of home-rule authority the Supreme Court warned against

in Commercial National Bank, 432 N.E.2d at 243, and again in Hertz, 77 N.E.3d at 614.

       The city points to its regulation of Marriott’s Chicago hotels as evidence of its home-rule

authority here. (Opp’n 17-18.) But though the city may require local hotels to install panic

buttons and collect taxes from guests, that does not mean it also can regulate how Marriott

handles guest data worldwide. The Supreme Court in Hertz rejected the similar notion that

“because plaintiffs have business locations in Chicago, they are doing business in Chicago and,

because they are doing business in Chicago, the City may require them to collect use taxes on

transactions outside of Chicago’s borders[.]” 77 N.E.3d at 613. 4

       Finally, the city points to an Illinois chancery court’s denial of a motion to dismiss in the

city’s lawsuit against Uber. (Opp’n 18.) But Uber made only a cursory reference to the home-

rule issue in its reply brief—and even then, Uber did not argue that its data breach was not a

matter of local concern. (See Uber’s Reply in Supp. of Mot. to Dismiss 5-6, Ex. B.) The

chancery court’s decision—which has not yet been reviewed by Illinois’s appellate courts—thus

has little persuasive value regarding the limits of the city’s constitutional authority here.

II.    THE CYBERATTACK DID NOT OCCUR PRIMARILY AND SUBSTANTIALLY IN ILLINOIS.

       The city has not alleged a violation of the ICFA in any event, because its complaint

makes clear the circumstances relating to the Marriott cyberattack did not “occur primarily and



4
  The city states in its response that it is seeking to regulate data security only for Marriott’s
Chicago properties. (Opp’n 18.) But the city does not allege that Marriott implemented data
security measures in Chicago. Moreover, the amended complaint makes clear that the city seeks
to regulate Marriott’s handling of data for Chicago residents who “stay in Marriott’s Chicago
hotels and throughout the country.” (Am. Compl. ¶ 54) (emphasis added).


                                                  8
         Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 9 of 14



substantially in Illinois.” See Avery v. State Farm Mut. Auto. Ins. Co., 835 N.E.2d 801, 853-54

(Ill. 2005). The city counters that it need not prove a violation of the ICFA at all. (Opp’n 19-20.)

But the ordinance itself makes compliance with court interpretations under the ICFA “an

absolute defense” under the ordinance. Chi., Ill., Mun. Code § 2-25-90(a), (c). The city’s attempt

to untether its ordinance from Avery’s interpretation of the ICFA therefore fails. 5

       Moreover, the city’s list of purported contacts does not plausibly show the Marriott

cyberattack occurred primarily and substantially in Illinois. (Opp’n 20.) The Rule 12(b)(6) record

shows that none of the purported “failures” that the city claims led to the attack occurred in

Illinois, given that Marriott’s headquarters, and the corporate facilities, data centers, and servers

involved were located elsewhere. (See Am. Compl. ¶ 51; Br. 2, 11; Defs. Ex. A, at 12-13, ECF

No. 33-1.) And the city ignores that its residents provided personal information to stay at

Marriott hotels “throughout the country,” not just in Chicago. (Am. Compl. ¶ 54.)

       The city’s reliance on cases brought under Illinois’s Biometric Information Privacy Act is

misplaced. (Opp’n 21-24.) Those cases were concerned with whether scans of consumers’ faces

were “collected” in Illinois, and thus subject to Illinois’s BIPA. See Rivera v. Google Inc., 238 F.

Supp. 3d 1088, 1101-02 (N.D. Ill. 2017); Patel v. Facebook, Inc., 2019 WL 3727424, at *7 (9th

Cir. Aug. 8, 2019) (question of “extraterritoriality requires a decision as to where the essential

elements of a BIPA violation take place”). But the issue here—under the ICFA and PIPA—is not

the collection of data, but rather whether Marriott implemented “reasonable data security



5
  The city’s reliance on Uber in this regard is misleading. (Opp’n 19-20.) The chancery court
merely stated that the city has the right to sue for ICFA violations via its ordinance, even though
it cannot sue under those statutes directly. (Pl. Ex. 2 at 3-4.) The court did not state, however,
that the city can prevail on its data breach claims if the ICFA has not been violated or does not
apply. Were it otherwise, the city could reach conduct through its ordinance that even the state
attorney general could not reach under the ICFA.


                                                  9
        Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 10 of 14



measures” after information had been collected. (Am. Compl. ¶¶ 80-96.) And as noted just

above, the record here shows those data security measures were implemented outside Illinois.

       The city also relies on In re Equifax, Inc. Consumer Data Security Breach Litigation, 362

F. Supp. 3d 1295, 1334 (N.D. Ga. 2019), which addressed extraterritoriality under a multitude of

state statutes in a brief, one-size-fits-all analysis in a 50-page opinion. The court did not mention

the ICFA by name in its discussion of extraterritoriality, much less consider Avery’s “primarily

and substantially” requirement.

       The notice and misrepresentation claims fare no better. The city takes issue only with the

timing of Marriott’s notice to residents—a decision that the complaint does not (and cannot) pin

to Illinois. (Am. Compl. ¶ 107.) And while the city contests the accuracy of Marriott’s online

privacy statement, it does not allege the requisite nexus with Illinois. The city suggests, citing

IPOX Schuster, LLC v. Nikko Asset Management Co., 191 F. Supp. 3d 799, 808 (N.D. Ill. 2016),

and Sprecht v. Google, Inc., 660 F. Supp. 2d 858, 867 (N.D. Ill. 2009), that every online

statement necessarily occurs primarily and substantially in every state. But the better view is that

merely putting a statement online is not sufficient to meet Avery’s “primarily and substantially”

standard. See Vulcan Golf, LLC v. Google Inc., 552 F. Supp. 2d 752, 775 (N.D. Ill. 2008)

(dismissing ICFA claim where complaint did not “plausibly suggest that the purported deceptive

[Internet] domain scheme occurred primarily and substantially in Illinois”); see also LG Elec.

U.S.A., Inc. v. Whirlpool Corp., 809 F. Supp. 2d 857, 861-62 (N.D. Ill. 2011) (nationwide

advertising campaign did not occur primarily and substantially in Illinois).

       Moreover, the city fails to allege that any Illinois consumer read or was deceived by the

privacy statement. This fact distinguishes Cosmetique, Inc. v. ValueClick, Inc., 753 F. Supp. 2d

716, 723 (N.D. Ill. 2010) (8,000 Illinois consumers responded to deceptive online promotion),




                                                 10
        Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 11 of 14



and R. Rudnick & Co. v. G.F. Protection, Inc., 2009 WL 112380, at *2 (N.D. Ill. Jan. 15, 2009)

(deceptive “faxes were received by consumers in Illinois”). Indeed, even though the city now

claims to have conducted an investigation (Am. Compl. ¶ 10 n.7), it still has failed to identify

any resident who was aware of the privacy policy, let alone harmed by it. And while the city

argues it need not show deception or injury to state a claim, the absence of such allegations bears

heavily on the lack of primary and substantial connection to Illinois. See Miche Bag, LLC v. Be

You, LLC, 2011 WL 4449683, at *6 (N.D. Ill. Sept. 26, 2011) (dismissing deceptive trade

practices claim under Avery because “[a]lthough the misrepresentations in question were made

on a website accessible to residents of Illinois, [plaintiff] does not allege that any residents of

Illinois actually viewed the website or that it was damaged in the state”).

III.   THE CITY CANNOT PURSUE A MONITORING FUND ON BEHALF OF ITS RESIDENTS.

       The city argues that suing under its own ordinance automatically gives it standing to

request a Marriott-financed monitoring fund. (Opp’n 5-6, 8-9.) But “standing is not dispensed in

gross”—instead, it must be established “for each form of relief that is sought.” Town of Chester

v. Laroe Estates, Inc., 137 S. Ct. 1645, 1650 (2017) (citation omitted). And as shown in

Marriott’s opening brief, municipalities do not have parens patriae standing to seek relief on

behalf of their residents—which is all the requested monitoring fund (or for that matter its

request for injunctive relief) aims to do. (Br. 13-16.)

       The city’s own allegations show this fund is purportedly designed to mitigate the alleged

impact of the Marriott cyberattack on Chicago residents. The city envisions creating a “more

sophisticated surveillance” program that would “alert consumers when, based on reported fraud

and other indicators, they need to take immediate action to protect their credit.” (Am. Compl.

¶ 79.) The program is necessary, the city says, because residents face a heightened risk of

identity theft and fraud, which they cannot combat on their own. (Id. ¶¶ 73-78.) The city now


                                                  11
        Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 12 of 14



argues, without any explanation, that the fund would “ensure that Marriott complies with the

Ordinance in the future.” (Opp’n 5.) But in truth, the monitoring fund is just another version of

the restitution claim that the city sought in its initial complaint and then abandoned.

       The city also argues it has a proprietary interest in obtaining its monitoring relief due to

its tourism industry. (Opp’n 6-7.) But the city’s attenuated claim that the cyberattack has hurt

tourism by discouraging business at Marriott’s local hotels makes no sense—even if guests have

not purchased Marriott hotel rooms due to the cyberattack (which the city nowhere alleges has

actually occurred), they presumably would just stay at some other Chicago hotel instead. This

pretextual rationale only reveals the city’s lack of any legitimate interest in seeking a fund.

       Finally, the city claims a propriety interest in “vindicat[ing] the rights of its residents[.]”

(Opp’n 7.) But that is just another way of claiming parens patrie standing, which the city does

not possess. The city cites City of Milwaukee v. Saxbe, 546 F.2d 693, 698 (7th Cir. 1976), for the

proposition that municipalities have “organizational standing” to assert the rights of their

residents, but this court has refused to adopt such a position. See Prince George’s County v. Levi,

79 F.R.D. 1, 5 & n.5 (D. Md. 1977); see also Town of Brookline v. Operation Rescue, 762 F.

Supp. 1521, 1524 & n.6 (D. Mass. 1991) (following this court’s decision in Levi). And Illinois

likewise has recognized that municipalities lack standing to sue on behalf of their residents. See

City of Wheaton v. Chi. A&E Ry. Co., 120 N.E.2d 370, 373-74 (Ill. App. Ct. 1954). If the city

could shoehorn its request for a monitoring fund into the rubric of its interest in enforcing its

ordinances, then the limits on the city’s parens patriae standing would be eviscerated.

                                          CONCLUSION

       The Court should dismiss the amended complaint with prejudice under Rule 12(b)(6) or,

alternatively, dismiss its claim for equitable relief under Rule 12(b)(1).




                                                  12
      Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 13 of 14




Dated: September 4, 2019              /s/ Daniel R. Warren
                                      Daniel R.Warren
                                      Lisa M. Ghannoum
                                      BakerHostetler LLP
                                      127 Public Square, Suite 2000
                                      Cleveland, OH 44114
                                      Tel: (216) 621-0200
                                      Email: dwarren@bakerlaw.com
                                      Email: lghannoum@bakerlaw.com

                                      Gilbert S. Keteltas
                                      Baker & Hostetler LLP
                                      1050 Connecticut Ave. NW, Suite 1100
                                      Washington, D.C. 20036
                                      Tel: (202) 861-1530
                                      Email: gketeltas@bakerlaw.com

                                      Attorneys for Defendants




                                    13
       Case 8:19-cv-00654-PWG Document 44 Filed 09/04/19 Page 14 of 14



                                CERTIFICATE OF SERVICE

       I hereby certify that on September 4, 2019, the foregoing was filed with the Clerk of

Court using CM/ECF, which will send notification to the registered attorneys of record that the

document has been filed and is available for viewing and downloading.



                                                    /s/ Daniel R. Warren
                                                    Attorney for Defendants
